DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 - 21 directed to Groups II - V non-elected without traverse.  Accordingly, claims 7 – 21 have been cancelled. 

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 04/21/2022. The examiner acknowledges the amendments to claim 1. Claims 7 – 21 are cancelled. Claims 1 - 6 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 04/21/2022, with respect to the USC 101 rejections of claims 1 – 3 and USC 102 and 103 rejections of claims 1 - 6 have been fully considered and are persuasive.  The USC 101 rejections of claims 1 – 3 and USC 102 and 103 rejections of claims 1 - 6 have been withdrawn. 

Allowable Subject Matter
Claims 1 - 6 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because it is directed to allowable subject matter comprising an apparatus for evaluating brain health of a subject comprising a computer-readable memory storing non-transient instruction that cause a processor to provide, using one or more electrodes, electrical current through an optical nerve to a brain of a subject via an ocular region of the subject. The closest prior art of record, US 20080200787 to Shapira, et al. (cited in previous Office Action, hereinafter Shapira) teaches providing, using one or more electrodes, electrical current to an ocular region of a subject [0010, 0108, 0191] (Fig 5a). However, Shapira does not teach providing electrical current through an optical nerve to a brain of a subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791